Citation Nr: 0425679	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and M.L.R.




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
migraine headaches.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  In August 2002, the veteran testified before the 
undersigned member of the Board.  

This appeal also arises from a June 2000 rating decision that 
awarded the veteran service connection, with a 30 percent 
initial rating, for post traumatic stress disorder.  He 
responded that same month with a Notice of Disagreement 
regarding the assigned initial rating.  He was afforded an 
October 2000 Statement of the Case, and filed a VA Form 9 in 
November 2000, perfecting his appeal of this issue.  

The veteran's claim was initially presented to the Board in 
July 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

Finally, the Board notes that the veteran has on several 
occasions stated he cannot work secondary to his service-
connected disabilities.  These statements by the veteran to 
VA constitute an informal claim for a total disability rating 
based on individual unemployability and it is referred to the 
RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran had a headache disability at the time he 
entered active military service, and such a disability was 
noted on his service entrance examination.  

3.  Competent medical evidence has not been presented 
establishing that the veteran's pre-existing headache 
disability underwent an increase in severity during military 
service.  

4.  Competent medical evidence has not been presented 
establishing that the veteran's headache disability increased 
in over-all disability due to exposure to herbicides during 
military service.  

5.  Competent medical evidence has not been presented 
establishing that the veteran's headache disability increased 
in over-all severity due to post traumatic stress disorder.  

6.  According to the medical evidence of record, the 
veteran's post traumatic stress disorder is characterized by 
a depressed and anxious mood, low energy levels, and limited 
social contact.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2003).  

2.  The criteria for the award of an initial rating in excess 
of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's July 2003 remand, and the September 
2001 and February 2004 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Bay Pines, FL, and these 
records were obtained.  Private medical records have been 
obtained from S.F.W., Ph.D., R.C.B., M.D., G.J.H., M.D., and 
M.G.K., D.O.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
September 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in April 1998, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in April 
2004, in light of the additional development performed 
subsequent to April 1998.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Migraine headaches

The veteran seeks service connection for migraine headaches.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection may be 
awarded for any disability which is due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2003).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran admits experiencing severe headaches prior to his 
September 1969 entrance into active military service, but 
alleges this disability was aggravated by military service, 
and service connection is therefore warranted.  Aggravation 
of a pre-existing disease or injury is defined as an increase 
in disability, beyond the natural progression of the disease 
or injury.  38 C.F.R. § 3.306 (2002).  

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto and did not increase in severity during 
military service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  In order 
to rebut the presumption of soundness, VA must find by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that it was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); see also VAOPGCPREC 
3-2003 (2003).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002); see Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  Also, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  

For the reasons to be discussed below, the medical evidence 
of record does not indicate any aggravation of the veteran's 
pre-existing headaches disability, and service connection for 
such a disability must therefore be denied.  

At the time the veteran entered military service, he had a 
known history of headaches.  On his May 1969 service entrance 
medical examination, he reported a history of frequent and/or 
severe headaches, characterized as "severe" and lasting 
"2-10 days."  The examiner noted frontal headaches.  
Additionally, when he began seeking in-service treatment in 
September 1970, a two-year history of severe headaches was 
noted.  A November 1970 statement was received from B.M.Z., 
M.D., the veteran's private physician prior to his 
enlistment.  Dr. Z. stated that in 1961, the veteran 
sustained a brain concussion as a result of a fall.  
Thereafter, he experienced periodic headaches that became 
more severe in 1967, when the veteran had severe chest pain 
attributed to a hyperventilation syndrome.  In 1968, the 
veteran had an acute viral infection during which he again 
reported persistent and severe headaches.  He continued to 
experience severe headaches up until his entrance into 
military service, according to Dr. Z.'s statement.  

The veteran's history of a pre-existing headache disability 
was again noted when he first began seeking in-service 
treatment for headaches in September 1970.  When rest and 
medication did not alleviate his headaches, he was sent for 
neurological evaluation in November 1970.  The examiner noted 
a history of recurrent headaches for several years.  He 
reported severe progressive headache episodes, followed by 
headache-free periods from 5 days up to a month or two.  No 
vomiting or other sign of migraine headaches was noted.  
Neurologic and fundoscopic examinations were within normal 
limits, and his headaches were suspected to be related to job 
tension, worsening with the veteran's arrival in Vietnam.  An 
EEG study revealed a mild abnormality, probably related to 
his 1961 head trauma, but no focal abnormalities or slowing.  
The impression was of tension headaches.  His service medical 
records reflect no additional complaints of headaches 
following his return from Vietnam up to the time of his 
September 1973 service separation.  No service separation 
examination is of record.  

Subsequent to service, the veteran did not seek additional 
medical treatment for his headaches until approximately 1980, 
when he was treated by R.C.B., M.D.  In a June 2000 
statement, Dr. B. indicated the veteran had severe recurrent 
migraines and "cluster headaches" which were most 
debilitating to him.  He later developed petit mal seizures, 
and his headache pain interfered with his ability to maintain 
employment.  Dr. B. did not discuss the date of onset or 
cause of the veteran's headaches.  

In order to address unresolved questions in the medical 
record, the veteran underwent additional VA medical 
examination in March 2004.  He was examined by a VA physician 
who also reviewed the veteran's claims file.  The veteran 
reported headaches occurring 3-4 times per month, lasting 7-
10 days.  These headaches are characterized by pounding and 
pressure of the head, with sharp pain.  According to the 
veteran, these headaches prevent him from working.  He has 
had little relief with medications.  Reviewing the record, 
the examiner noted that the veteran had a CT scan of the head 
in September 1997, which was negative.  Physical examination 
of the veteran revealed him to be alert and fully oriented.  
His muscle and sensory systems were within normal limits, and 
deep tendon reflexes were 1+ and equal bilaterally.  The 
final assessment was of chronic headaches.  The examiner 
considered the question of whether the veteran's headaches 
were aggravated by either his military service or his 
subsequent service-connected post traumatic stress disorder, 
but stated such aggravation "cannot be determined without 
resorting to speculation."  

The Board finds that the veteran had a prior history of a 
headache disability, and such disability was reported by him 
on his service entrance examination, noted by the examiner, 
and subsequently verified by medical records from Dr. Z. 
confirming a history of brain trauma and headaches prior to 
service.  Also, while the veteran continued to complain of 
headaches during military service, he had no reported 
headaches after his return from Vietnam, in approximately 
August 1971.  Thereafter, his service medical records are 
negative for any further diagnosis of or treatment for 
headaches, up to the time of his September 1973 service 
separation, and he did not seek additional private medical 
treatment for headaches until 1980, more than 5 years after 
service separation.  Finally, when the veteran's file was 
reviewed by a VA physician, the physician was unable to 
conclude, without resorting to speculation, that the 
veteran's headache disability was aggravated by his military 
service.

The Board finds that the evidence shows that the headache 
disorder clearly and unmistakably preexisted service, a shown 
by the history reported by the veteran on his enlistment 
examination and the report from a private physician noting 
brain trauma and headaches prior to service.  Thus, the 
38 U.S.C.A. § 1111 presumption of soundness upon entry is 
rebutted.  Nevertheless, the Board must still consider 
whether the veteran's pre-existing headache disability 
increased in severity, or was aggravated, during active 
military service.  

In viewing the medical record in its entirety, there is no 
medical evidence indicating that the veteran's headache 
disability underwent a permanent increase in severity during 
service.  While the veteran reported increased headache pain 
during service, the objective findings, including neurologic 
and fundologic evaluations, reflect no increase in the 
frequency or severity of his pre-existing headache 
disability.  In fact, the medical record is silent for any 
further treatment for headaches immediately following his 
1973 service separation to 1980, when he resumed receiving 
private medical treatment for his headaches.  Additionally, 
when the medical record was sent to a VA physical in March 
2004 for a determination if the veteran's headache disability 
increased in severity during military service, the examiner 
was unable to determine such an increase "without resorting 
to speculation."  Therefore, the Board can only conclude 
that the veteran's headaches during service constituted no 
more than a mere flare-up or continuation of his pre-existing 
condition, which is insufficient to establish an increase in 
the over-all severity of a condition and trigger the 
presumption of aggravation.  See Hunt, supra.  

The veteran has also suggested that his exposure to 
herbicides in service, including Agent Orange, resulted in 
his migraine headaches.  For veterans identified as having 
been exposed to herbicides during service, service connection 
may be awarded for certain statutorily-enumerated 
disabilities which manifest to a compensable degree within a 
prescribed time limit subsequent to service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 
(2002).  

On December 27, 2001, the President of the United States 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, § 201 of which repealed the former requirement 
that a veteran have a disease listed at 38 C.F.R. § 3.309(e) 
before the presumption of Agent Orange exposure due to 
service in the Republic of Vietnam attached.  This section of 
the Act, which is effective December 27, 2001, reverses the 
case of McCartt v. West, 12 Vet. App. 164 (1999).  In the 
McCartt case, the U.S. Court of Appeals for Veterans Claims 
pointed out that the wording in both the statutory and 
regulatory provisions then in effect mandated that the 
presumption of exposure to herbicides applies only to those 
who both served in Vietnam and developed a specified disease.  
McCartt v. West, 12 Vet. App. 164 (1999).  Under 38 U.S.C.A. 
§ 1116 as amended, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii)(2003).  The veteran's service 
personnel records confirm that he had service in Vietnam 
during the Vietnam era, and his exposure to herbicides is 
therefore presumed.  Because this revised version of the law 
is more favorable to the veteran, it will be applied to his 
pending appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Although the medical evidence establishes a diagnosis of 
migraine headaches, this disability does not appear among the 
listed disabilities presumed to result from herbicide 
exposure.  38 U.S.C.A. §§ 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Regardless of whether a claimed 
disability is recognized under 38 U.S.C.A. § 1116, pertaining 
to herbicide agent exposure presumptive diseases, the veteran 
is not precluded from presenting evidence that his migraine 
headaches were due to or the result of herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  However, medical 
evidence of this fact is required.  Id.  

In support of his claim, the veteran was afforded a VA Agent 
Orange medical examination in October 1997.  While a current 
diagnosis of migraine headaches was confirmed, no medical 
nexus was indicated relating this disability to herbicide 
exposure in service.  Likewise, a December 1997 VA 
neurological consultation was negative for any nexus between 
in-service herbicide exposure and a current diagnosis of 
migraine headaches.  Finally, when the veteran's case was 
reviewed by a VA physician in March 2004, examiner did not 
note any nexus between the veteran's exposure to herbicides 
during service and his current diagnosis of migraine 
headaches.  

In December 1998, the veteran was examined by S.F.W., a 
clinical psychologist, who suggested the veteran's headaches 
"may" be related to his Agent Orange exposure.  In a 
subsequent May 2001 letter, Dr. W. stated it was "possible" 
the veteran's headaches were the result of Agent Orange, but 
gave no further elaboration.  

In evaluating medical opinion evidence, the U.S. Court of 
Appeals for Veterans Claims ("Court") has held that the 
probative value of such evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Of primary importance is the use by Dr. W. of such words as 
"may" and "possible" regarding a link between the 
veteran's Agent Orange exposure and his migraine headaches.  
The mere possibility of a nexus is insufficient, and is just 
the sort of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(2003); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is not to 
say that a physician's statement must be expressed in terms 
of certainty in order for it to have any probative merit.  
See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Nevertheless, the sole statement that a medical nexus between 
an in-service disease or injury and a current disability is 
"possible" does not mean such a nexus is probable, and 
therefore this statement does not rise above mere 
speculation.  Likewise, the Court has previously noted that 
"may" also implies "may not," and is therefore 
speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board also notes that in rendering his opinion, Dr. W. 
did not have the benefit of a full review of the veteran's 
medical history.  At no point in his December 1998 and May 
2001 evaluations did Dr. W. note the veteran's history of 
head injury and severe headaches prior to his entrance into 
military service.  Additionally, Dr. W., a clinical 
psychologist and not a medical doctor, did not cite to any 
medical authority or note any other factual basis for this 
opinion statement.  Because Dr. W. did not have a more 
complete picture of the veteran's medical history at the time 
he rendered his medical opinions, the Board does not find 
these speculative opinions to be persuasive.  Overall, the 
preponderance of the evidence is against a finding that the 
veteran's headache disability was aggravated by herbicide 
exposure during military service.  

Finally, the veteran has alleged that his migraine headaches 
are either caused or aggravated by his service-connected post 
traumatic stress disorder.  As was noted above, service 
connection may be awarded for a nonservice-connected 
disability that is either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  In support of his claim, the 
veteran has submitted excerpts of medical treatises which 
suggest headaches as among the symptoms experienced by those 
with psychiatric disabilities, including post traumatic 
stress disorder.  While these medical treatises are 
informative in a general sense, none of them are specific to 
the veteran's case.  When the veteran was personally examined 
by a VA physician in March 2004, the physician was unable to 
determine the veteran's post traumatic stress disorder 
aggravated his headaches "without resorting to 
speculation."  The Board notes also that even prior to 
service, the veteran characterized his headaches as both 
frequent and severe, and stated they lasted anywhere from 2-
10 days.  Overall, the Board finds the preponderance of the 
evidence to be against a finding that the veteran's service-
connected post traumatic stress disorder caused additional 
headache disability, or aggravated the veteran's headache 
disorder.  

The veteran himself has alleged that his headache disability 
underwent a permanent increase in severity during service, 
possibly as a result of Agent Orange exposure, and/or are 
aggravated by his service-connected post traumatic stress 
disorder.  However, the appellant is not shown to be trained 
in the field of medicine, and therefore his assertions are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, the Board finds clear and unmistakable 
evidence that a headache disorder pre-existed service and did 
not increase in severity therein.  In addition, a medical 
nexus between his current migraine headaches and exposure to 
herbicides during service has not been demonstrated by 
credible medical evidence.  Finally, the preponderance of the 
evidence is against a finding that the veteran's post 
traumatic stress disorder aggravates his headache disability.  
For these reasons, service connection for a headaches 
disability must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  Therefore, service connection for a migraine 
headache disability must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II. Increased initial rating - Post traumatic stress disorder

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected post traumatic stress disorder.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

For the reasons to be discussed below, an initial disability 
rating in excess of 30 percent is not warranted for the 
veteran's post traumatic stress disorder.  

In November 1997, the veteran was examined by a private 
psychologist pursuant to his claim for Social Security 
Disability benefits.  At that time, he lived alone, and 
worked infrequently for a marketing company.  He had little 
social life, but did maintain relationships with his mother 
and sister.  He reported poor sleep and energy, and denied 
feelings of depression or anxiety.  On objective examination 
he was alert and oriented, with evidence of clear thinking 
and no memory or cognitive deficits.  He was dressed in clean 
clothing, and his grooming was good.  His fund of general 
information was good, as was his judgment.  His intelligence 
was average.  His speech was clear and understandable, with 
normal rate and tone.  No motor problems were observed.  No 
perceptional distortions or formal thought disorders were 
observed.  Overall, the examiner found "no evidence to 
indicate for a mental disorder."  

The veteran was next examined by a private psychologist in 
April 1998, again secondary to his claim for Social Security 
Disability benefits.  He reported such symptoms as feelings 
of depression, poor sleep, and low energy levels.  He also 
reported little interest in hobbies or social interaction.  
On objective examination he was adequately dressed and 
groomed, with good communication.  However, some evidence of 
stuttering was noted in his speech.  He did not display any 
motor deficiencies, perceptional disorders, or psychotic 
symptoms.  His mood was depressed, of mild severity.  He was, 
however, pleasant and friendly in his presentation.  No 
cognitive deficits were observed.  Dysthymic disorder was 
diagnosed, and a Global Assessment of Functioning (GAF) score 
of 70 was assigned.  The Global Assessment of Functioning is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 61-70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

The veteran underwent a third psychiatric examination 
pursuant to his Social Security Disability claim in December 
1998.  He reported exhaustion, poor sleep, and low energy; 
however, these symptoms were mostly blamed on his frequent 
and chronic migraine headaches.  He did, however, have 
nightmares of being sent back to Vietnam.  Currently, he 
lived with his girlfriend.  On objective examination, he was 
clean and neatly dressed.  His speech was mildly dysfluent, 
but his rapport with the examiner was good.  He was 
appropriate and cooperative with the examiner.  He denied any 
prior hallucinations or delusions, or any cognitive defects.  
He also reported no thoughts or plans of harming himself or 
others.  Recent and remote memory and judgment appeared to be 
intact.  His thought processes were clear, his affect was 
stable, and his range was full.  Post traumatic stress 
disorder was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 80 was assigned.  A GAF score of 
71-80 is indicative of symptoms which are present, but are 
transient and expectable reactions to psychosocial stressors, 
resulting in no more than slight impairment in social, 
occupational, or school functioning.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

In June 1999, the veteran was awarded Social Security 
Disability benefits, due in part to his chronic headaches.  
The records related to this award have been obtained by VA.  

The veteran underwent VA psychiatric examination in June 
2000.  He gave a history of having been involved in a 
helicopter accident during service, as well as having been in 
combat in Vietnam.  He worked on a more or less regular basis 
until 1995, when he lost his business, and has not worked 
since that time.  At the time of examination, he was living 
with his girlfriend of two years.  He'd been previously 
married and divorced, in the 1970's.  He mostly stayed at 
home, although he did have friends who visit on occasion.  He 
also maintained relationships with his sisters and his 
mother.  On objective examination, the veteran was adequately 
dressed and groomed.  He spoke with a stutter.  His mood and 
affect were appropriate, and he related well to the examiner.  
He was oriented to person, place, and time.  Attention, 
concentration, and short and long term memory were all 
unimpaired.  He was also able to think in abstract terms, and 
perform simple calculations.  He denied suicidal or homicidal 
thoughts or plans.  There was no evidence of a thought 
disorder, including visual or auditory hallucinations.  
However, he did report seeing ghosts on occasion.  He denied 
angry outbursts or violent behavior.  The diagnosis of post 
traumatic stress disorder was confirmed, and a GAF score of 
70, based on the veteran's post traumatic stress disorder 
alone, was assigned.  The examiner found the veteran 
competent to manage his own financial benefits.  

The veteran underwent VA psychiatric examination in September 
2001.  He reported such symptoms as poor sleep, social 
isolation, confusion, and loss of memory.  Generally, he kept 
to himself at home, where he lived with his girlfriend, and 
spent his time watching TV.  He described his relationship 
with his girlfriend as strained.  On objective examination, 
the veteran was cooperative and pleasant, but appeared to be 
under obvious physical distress, due to his migraine 
headaches.  His voice was tremulous, and his speech was 
scattered, with a noted stammer.  His speech content was 
relevant, and he was fully oriented, with an adequate memory.  
No abnormalities, such as delusions or hallucinations, of his 
thought content or processes were observed.  His mood was at 
times irritable, depressed, dysphoric, and anxious.  He 
denied any thoughts or plans of harm toward himself or 
others.  He did report some compulsive behavior involving 
hand-washing.  Prior diagnoses of post traumatic stress 
disorder were confirmed, as was dysthymia, and his GAF score 
was estimated to be between 50-60.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (4th Ed.).  

The veteran has also been receiving occasional medical 
treatment at the VA medical center in Bay Pines, FL, since 
the late 1990's.  He has generally reported poor sleep and 
energy levels, nightmares, a depressed mood, and social 
isolation; however, at least some of these symptoms have been 
attributed to his chronic migraine headaches.  

Based on the evidence of record, a 50 percent initial rating 
is not warranted for the veteran's post traumatic stress 
disorder, as the veteran fails to meet the criteria for such 
a rating.  His affect has not been described as flattened; 
although he tended to stutter on his most recent examination, 
he has not exhibited circumstantial, circumlocutory, or 
stereotyped speech.  At all times of record, he has been able 
to converse in a logical, coherent manner.  The veteran has 
also not reported panic attacks on a weekly basis.  Regarding 
memory impairment and difficulty in performing complex tasks, 
the examinations of record, both private and VA, have found 
both his long term and short term memory to be intact.  His 
judgment is not impaired, based on the medical record, and he 
has no history of legal problems.  While the veteran 
experiences disturbances of mood and motivation, these have 
generally been attributed to his chronic migraine headaches.  
At all times of record, the veteran has been fully alert and 
oriented, with the ability to dress and groom himself, 
maintain his own household, and handle his financial affairs.  
Both VA and private examiners have found him competent to 
manage his finances and his household.  Additionally, while 
he has reported some social isolation, he continues to live 
with his girlfriend of several years, and maintains 
relationships with some family members.  The veteran's GAF 
scores have varied from a high of 80 to a recent low of "50-
60", indicative of moderate symptoms.  Overall, the 
preponderance of the evidence is against an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected post traumatic stress disorder.  Inasmuch 
as the veteran's 30 percent evaluation reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for post traumatic stress disorder, there 
is no basis for a staged rating in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  While the veteran is no longer employed, his 
unemployability has been attributed to his chronic migraine 
headaches, not his post traumatic stress disorder.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 30 percent for the veteran's 
service-connected cognitive disorder.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to the award of an initial rating in excess of 30 
percent for the veteran's post traumatic stress disorder is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



